Denied and Opinion Filed August 26, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00710-CV

                     IN RE MEKHALA BHIMESH, Relator

          Original Proceeding from the 469th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 469-55532-2016

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                         Opinion by Justice Pedersen, III
      In her August 19, 2021 petition for writ of mandamus, relator seeks to transfer

her appeal to this Court and to extend briefing deadlines. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that she lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding). We conclude that relator has not shown

her entitlement to the relief requested. Accordingly, we deny the petition for writ of

mandamus.

210710f.p05                                /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE